

116 HR 5030 IH: VA Suicide Prevention Services Accountability Act
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5030IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Mr. Watkins introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Comptroller General of the United States to take certain actions regarding suicides
			 by veterans and mental health care furnished by the Secretary of Veterans
			 Affairs.
	
 1.Short titleThis Act may be cited as the VA Suicide Prevention Services Accountability Act. 2.Comptroller General report on management by Department of Veterans Affairs of veterans at high risk for suicide (a)In generalNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the efforts of the Secretary to manage veterans at high risk for suicide.
 (b)ElementsThe report under subsection (a) shall include the following: (1)An assessment of suicide prevention practices and initiatives available from the Department and through community partnerships.
 (2)A description of how the Department identifies veterans as high risk for suicide, with particular consideration to the efficacy of inputs into the Recovery Engagement and Coordination for Health—Veterans Enhanced Treatment (commonly referred to as REACH VET) program of the Department, including an assessment of the efficacy of such identifications disaggregated by age, gender, and, to the extent practicable, Veterans Integrated Service Network, and medical center of the Department.
 (3)A description of how the Department intervenes when a veteran is identified as high risk, including an assessment of the efficacy of such interventions disaggregated by age, gender, and, to the extent practicable, Veterans Integrated Service Network, and medical center of the Department.
 (4)A description of how the Department monitors veterans who have been identified as high risk, including an assessment of the efficacy of such monitoring and any follow-ups disaggregated by age, gender, and, to the extent practicable, Veterans Integrated Service Network, and medical center of the Department.
 (5)A review of staffing levels of suicide prevention coordinators across the Veterans Health Administration.
 (6)A review of the resources and programming offered to family members and friends of veterans who have a mental health condition in order to assist that veteran in treatment and recovery.
 (7)An assessment of such other areas the Comptroller General determines appropriate. 3.Comptroller General management review of mental health and suicide prevention services of Department of Veterans Affairs (a)In generalNot later than three years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a management review of the mental health and suicide prevention services provided by the Secretary.
 (b)ElementsThe management review under subsection (a) shall include the following: (1)An assessment of the infrastructure under the control of or available to the Office of Mental Health and Suicide Prevention of the Department.
 (2)A description of the management and organizational structure of the Office of Mental Health and Suicide Prevention, including roles and responsibilities for each position.
 (3)A review of the operational policies and processes of the Office of Mental Health and Suicide Prevention, including an assessment of how effectively these policies and processes are implemented.
 (4)An assessment of the staffing levels at the Office of Mental Health and Suicide Prevention, disaggregated by type of position, and including the location of any staffing deficiencies.
 (5)An assessment of the Nurse Advice Line pilot program conducted by the Department. (6)An assessment of recruitment initiatives for mental health professionals of the Department, including any special emphasis on rural areas.
 (7)An assessment of strategic planning conducted by the Office of Mental Health and Suicide Prevention.
 (8)An assessment of the communication, and the effectiveness of such communication— (A)within the central office of the Office of Mental Health and Suicide Prevention;
 (B)between that central office and the Central Office of the Department; (C)between that central office and local facilities and offices, including networks and medical centers; and
 (D)between that central office and community partners of the Department, including first responders, community support groups, and health care industry partners.
 (9)An assessment of how effectively the Secretary and the Secretary of Defense coordinate mental health and suicide prevention efforts.
 (10)An assessment of such other areas the Comptroller General determines appropriate. 4.Comptroller General report on efforts of Department of Veterans Affairs to integrate mental health care into primary care clinics (a)Initial report (1)In generalNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the efforts of the Secretary to integrate mental health care into primary care clinics of the Department.
 (2)ElementsThe report under this subsection shall include the following: (A)An assessment of the efforts of the Secretary to integrate mental health care into primary care clinics of the Department.
 (B)An assessment of the effectiveness of such efforts. (C)A description of how care is coordinated by the Department between specialty mental health care and primary care, including a description of the following:
 (i)How documents and patient information are transferred and the effectiveness of those transfers. (ii)How care is coordinated when veterans must travel to different facilities of the Department.
 (iii)How a veteran is reintegrated into primary care after receiving in-patient mental health care. (D)An assessment of how the integration of mental health care into primary care clinics is implemented at different facilities of the Department.
 (E)An assessment of such other areas the Comptroller General determines appropriate. (b)Community care integration report (1)In generalNot later than two years after the date on which the Comptroller General submits the report under subsection (a), the Comptroller General shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the efforts of the Secretary to integrate community-based mental health care into the Veterans Health Administration.
 (2)ElementsThe report under this subsection shall include the following: (A)An assessment of the efforts of the Secretary to integrate community-based mental health care into the Veterans Health Administration.
 (B)An assessment of the effectiveness of such efforts. (C)A description of how care is coordinated between providers of community-based mental health care and the Veterans Health Administration, including a description of how documents and patient information are transferred and the effectiveness of those transfers between—
 (i)the Veterans Health Administration and providers of community-based mental health care; and (ii)providers of community-based mental health care and the Veterans Health Administration.
 (D)An assessment of the extent to which the coordination of community-based mental health care varies by facilities of the Department.
 (E)An assessment of the extent to which military cultural competency of community-based mental health care providers are considered in providing mental health care to veterans.
 (F)An assessment of such other areas as the Comptroller General considers appropriate to study. 5.DefinitionsIn this Act:
 (1)The term community-based mental health care means mental health care paid for by the Secretary but provided by a non-Department health care provider at a non-Department facility, including care furnished under section 1703 of title 38, United States Code.
 (2)The term Department means the Department of Veterans Affairs. (3)The term Secretary means the Secretary of Veterans Affairs.
			